Citation Nr: 9900351	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-43 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1981 to June 
1983.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a March 1996 rating decision, in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for PTSD and 
dysthymic disorder.

During her appearance before the undersigned in June 1998, 
the appellant provided testimony with regard to the 
manifestation of Graves disease during service.  The Board 
notes that the RO has not had the opportunity to adjudicate 
this claim, thus, the claim is not properly before the Board 
on appeal.  This issue is referred to the RO for appropriate 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that her dysthymic disorder was 
incurred during service.  Additionally, she contends that she 
has PTSD stemming from her exposure to traumatic events 
during service.  Specifically, she claims that she was the 
victim of sexual assault and sexual harassment.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellants claims for 
service connection for dysthymic disorder and PTSD are denied 
as not well grounded.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
establish a nexus between the appellants dysthymic disorder 
and her active service.

2.  The appellants claim for service connection for 
dysthymic disorder is not plausible.

3.  There is no competent evidence that the appellant 
currently manifests a clear diagnosis of PTSD attributable to 
service.

4.  The appellants claim for service connection for PTSD is 
not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for dysthymic disorder 
is not well grounded, and there is no further statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for PTSD is not well 
grounded, and there is no further statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that her dysthymic disorder was 
incurred during service.  Additionally, she contends that she 
has PTSD stemming from her exposure to traumatic events 
during service.  During her hearings on appeal before the RO 
in September 1996, and the undersigned in June 1998, she 
testified to being the victim of a sexual assault during the 
summer of 1981.  She did not report the incident immediately 
for fear that she would not be believed.  However, she did 
report the incident upon her transfer to another military 
facility, but no action was taken.  In 1983, she testified 
that her supervisor had sexually harassed her and obstructed 
her work duties.  In this regard, she indicated that her 
supervisor had told others that he would make life difficult 
for the appellant if she refused him sexual relations.  Her 
attempts to resolve this situation through her superiors were 
unsuccessful.  In May 1983, her attempts to talk to a 
psychiatrist about her sexual harassment problems were also 
unsuccessful, and she was discharged from the military soon 
thereafter.  She stated that, in December 1983, VA refused to 
provide treatment for her mental problems.  In approximately 
1988 or 1989, she saw a psychologist for two weeks at the Vet 
Center, and was referred to VA for treatment.  Somewhere 
between 1993 and 1995, she began treatment with a VA 
physician who first diagnosed her with PTSD and placed her in 
a PTSD program.  She indicated that her nightmares, sleeping 
problems and negative thoughts began after service.

Service medical and department records are negative for 
complaint, report or documentation of sexual assault or 
sexual harassment.  Service medical records, up until April 
1983, are negative for evidence of depressive symptoms or 
PTSD.  Treatment records do show that, on May 17, 1983, she 
was prescribed cold medications, Mylanta, and Motrin for an 
upper respiratory infection.  At this examination, she 
requested to talk with a psychologist or psychiatrist with 
regard to a personal problem.  Assessment included anxiety.

Mental health examination reports, dated May 18 and 19, 1983, 
reveal that the appellant was being considered for 
administrative separation due to below average performance in 
her unit.  On examination, she discussed past problems which 
included a divorce, communicating a threat and writing bad 
checks.  She had received two Article 15 actions for problems 
outside the work sphere.  She also reported work difficulties 
with a previous mess hall position which carried too much 
responsibility and lacked sufficient supervision.  She had 
been transferred to the orderly room, but she felt that her 
previous work history was negatively affecting her relations 
with her new supervisors.  A request for another job transfer 
was pending.  The medications subscribed by the physician 
successfully treated her somatic symptoms of stress.  She 
also indicated that she had no problems with the military 
until the recent assignment.  Mental status was negative for 
evidence of psychosis, depression or nervous problems.  
Rather, the examiner noted that it appeared that the 
appellant felt frustrated in her work situation.  She guarded 
her feelings which limited her boyfriends ability to lend 
her support.  Impression was of an occupational problem, and 
she was psychiatrically cleared for administrative action.  
On separation examination, dated May 25, 1983, her 
psychiatric status was clinically evaluated as normal.

VA outpatient treatment reports show that the appellant first 
sought psychiatric evaluation in June 1995.  Her major 
complaints were depression and Graves disease.  In September 
1995, psychological evaluation and testing failed to warrant 
a diagnosis of major depressive episode.  She did report, 
however, some threshold symptoms of PTSD secondary to her 
statement of sexual assault in the military.  Her problems 
were identified as depressive symptoms and chronic problems 
with anger and social avoidance.  She was referred to a PTSD 
treatment program.  She received counseling in obtaining work 
and her depressive symptoms appeared to improve.  In December 
1995, she indicated that she continued to experience PTSD 
from sexual trauma.

In January 1996, the appellant underwent VA psychiatric and 
psychological examinations.  After a lengthy examination of 
the appellants past history, one VA examiner indicated that 
the appellant failed to meet the criteria for PTSD, however, 
she did meet the criteria for dysthymia.  On the second VA 
examination, mental status examination was unremarkable, and 
the examiner failed to find any evidence of exposure to a 
traumatic event or basis for a diagnosable mental disorder.

II.  Service connection for dysthymic disorder

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1997); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

According to a January 1996 VA mental disorder examination, 
the appellant was diagnosed with dysthymic disorder.  Thus, 
for purposes of a well grounded analysis, the Board does not 
dispute the fact that the appellant currently manifests a 
current mood disorder.

Service medical records show that the appellant exhibited 
signs of stress.  However, she was examined in connection 
with these symptoms, and later when she was separated from 
the service, and was not found to suffer from a chronic 
psychiatric disorder.  Review of the post-service medical 
records shows that she was first treated for a psychiatric 
symptoms in 1995, many years after service.  There is no 
medical opinion in the record that links the dysthymic 
disorder to service or to the symptoms manifested in service.

However, the appellant has testified as to continuity of 
symptomatology, indicating that she sought treatment by VA 
within one year from service, and that she first received 
treatment at the Vet Center in the late 1980s.  With regard 
to these assertions, they are presumed credible for the 
purpose of determining whether the claim is well grounded.  
See King v. Brown, 5 Vet.App. 19, 21 (1993).  However, they 
are not sufficient to well ground the claim.

The Board is of the opinion that with respect the chronicity 
provision of 38 C.F.R. § 3.303(b), any linkage must be 
provided by medical evidence of continuity of pertinent 
symptomatology in this case.  Lay evidence is not competent 
evidence as to whether the psychiatric symptoms alleged to 
have been treated shortly after service were actually 
manifestations of the currently diagnosed dysthymic disorder.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  See Savage v. Gober, 10 Vet.App.  
488 (1997).

Accordingly, not all of the Caluza requirements are present, 
and the claim must be denied as not well grounded.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

III.  Service connection for PTSD

Service- connection for PTSD requires a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in- service stressor), credible supporting evidence that the 
claimed in- service stressor actually occurred and medical 
evidence of a causal nexus between the current symptomatology 
and the specific claimed in- service stressor.  See 38 C.F.R. 
§ 3.305(f) (1997).

Where, as in this case, the stressor involves a non- combat 
traumatic event, an appellant must submit credible 
supporting evidence of a such non- combat stressor through 
service records or other sources, to include lay testimony.  
Gaines v. West, No. 97-39 (U.S. Vet.App. Aug. 6, 1998); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the Court 
has held that the regulatory requirement for credible 
supporting evidence means that the appellants testimony, 
or the medical opinion based upon post- service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non- combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396-96.

The first requirement for a well grounded PTSD claim is 
medical evidence of a clear diagnosis of PTSD.  In this 
regard, the appellants bare assertions that she currently 
suffers from PTSD are not competent evidence because she does 
not have the medical training or expertise to make a 
diagnosis.  Grottveit, 5 Vet.App. at 93.  This requirement is 
significant in this case because, as detailed below, the 
record is devoid of medical evidence of a clear diagnosis of 
PTSD.

The appellant testified that, somewhere between 1993 and 
1995, she was first diagnosed with PTSD by a VA examiner.  In 
a September 1995 PTSD evaluation, an examiner noted that the 
appellants report of sexual assault and sexual harassment 
constituted threshold symptoms of PTSD, and referred her to 
the PTSD treatment program.  The examiner did not, however, 
render a diagnosis of PTSD.  Nor were there any diagnosis of 
PTSD recorded in her VA outpatient treatment reports.  
Additionally, VA PTSD examinations in January 1996 
specifically found that the appellant failed to exhibit 
symptoms or signs consistent with a diagnosis of PTSD.  Since 
there is no evidence of a clear diagnosis of PTSD which may 
be attributed to the appellants military service, the claim 
is not plausible or capable of substantiation.  Accordingly, 
the claim is not well grounded, and it must be denied.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992) (proof of a 
present disability required for a valid claim).

In summation, the Board notes that, for purposes of a well 
grounded analysis, the truthfulness of the appellants 
assertions of exposure to non- combat stressors during 
service have been presumed.  See King v. Brown, 5 Vet.App. 19 
(1993).  However, the Board finds no competent medical 
evidence of a clear diagnosis of PTSD in the medical records.  
As such, her claim still fails to satisfy the Caluza and 
Brammer requirement of medical evidence of current 
disability.  See Edenfield, 8 Vet.App. 384 (1996).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to her claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  The Board notes that the 
appellants record(s) of treatment at the Vet Center, if any, 
are not of record.  In this respect, the Board notes that the 
appellant testified to a short period of treatment due to the 
fact that she was referred to the VA for further treatment.  
She has not referenced any records of treatment from the Vet 
Center which could arguably would well ground her claim(s).  
See RO Hearing Transcript, p. 3; see also Travel Board 
Hearing Transcript, pp. 8- 9.  Accordingly, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet.App. 235 (1996); 
see also Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
duty is just what it states, a duty to assist, not a duty 
to prove a claim).









	(CONTINUED ON NEXT PAGE)




ORDER

A well grounded claim for service connection for dysthymic 
disorder not having been submitted, the claim is denied.

A well grounded claim for service connection for PTSD not 
having been submitted, the claim is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
